Citation Nr: 1454300	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-09 036	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for depression, as secondary to a service-connected disability.  

3.  Entitlement to a compensable disability rating for right knee instability from February 19, 2004, to June 29, 2005.  

4.  Entitlement to a compensable disability rating for left knee instability from February 19, 2004, to June 29, 2005.  

5.  Entitlement to a disability rating in excess of 10 percent for right knee instability.  

6.  Entitlement to a disability rating in excess of 10 percent for left knee instability.  

7.  Entitlement to a disability rating in excess of 20 percent for right knee arthritis since February 19, 2004.  

8.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis since February 19, 2004.  

9.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine since February 19, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969, and from February 1975 to November 1985. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and a November 2007 rating decision by the Atlanta, Georgia RO.  The Atlanta RO currently has jurisdiction.  

The issues have been recharacterized to comport with the evidence of record.

The issues of entitlement to higher ratings for the Veteran's service-connected right and left knee disabilities were characterized by the RO as on appeal from the November 2007 rating decision.  However, on February 19, 2004, VA received claims for increased ratings for the Veteran's right and left knees, which were denied in a July 2004 rating decision.  Later in July 2004, the Veteran filed a timely notice of disagreement.  As a result, the earliest non-final denial of these claims is the July 2004 rating decision.  

The July 2004 rating decision also awarded a 10 percent rating for the Veteran's lumbar spine disability.  In his July 2004 notice of disagreement, the Veteran communicated an intent to seek a higher rating for this disability.  Thus, that issue is currently before the Board and has been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

A March 2006 rating decision awarded separate 10 percent ratings for right and left knee instability, effective June 29, 2005, the date that the Veteran filed another claim for a higher rating for his service-connected knee disabilities.  However, the appropriate date of the claim is February 19, 2004, the date of the earliest non-final claim for higher ratings for the service-connected knee disabilities.  As a result, the issues of entitlement to compensable ratings for right and left knee instability from February 19, 2004 to June 29, 2005 have been added as shown on the title page.  Given the outcomes reached below, the Veteran has not been prejudiced in this regard and no additional action is required.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In March 2010, the Veteran requested a hearing before a Veterans Law Judge, but in August 2014, he withdrew his hearing request.  

The issues of entitlement to higher ratings for right and left knee instability; entitlement to higher ratings for right and left knee arthritis since February 19, 2004; entitlement to a higher rating for degenerative disc disease of the lumbar spine since February 19, 2004; service connection for hypertension; and service connection for depression are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  New and material evidence has been submitted in connection with the claim of service connection for depression.

2.  The Veteran's service-connected right knee disability was manifested by at least slight lateral instability from February 19, 2004, to June 29, 2005.  

3.  The Veteran's service-connected left knee disability was manifested by at least slight lateral instability from February 19, 2004, to June 29, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the previously denied claim of service connection for depression have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  From February 19, 2004, to June 29, 2005, the criteria for a disability evaluation of 10 percent for right knee instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5257 (2014).

3.  From February 19, 2004, to June 29, 2005, the criteria for a disability evaluation of 10 percent for left knee instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Depression

The Veteran was originally denied service connection for depression in a March 2006 rating decision.  He did not appeal and it became final.  

In April 2007, he submitted a claim to reopen.  During the course of the appeal, he stated that he believes is depression is secondary to his service-connected knee and back disabilities.  This is so because of the pain discomfort.

The Board finds the Veteran's statements to be new and material evidence sufficient to reopen the previously denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The evidence, when the credibility is presumed, relates to an unestablished fact necessary to substantiate the claim on a secondary basis.  As the threshold for reopening a claim is low, the Board concludes that the criteria for reopening the claim of service connection for depression have been met.  The reopened claim is addressed further in the remand section.

II. Knee Instability Ratings

Applicable Law and Regulations

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Here, the RO essentially created a staged rating.

Slight instability of the knee warrants a 10 percent evaluation under Diagnostic Code 5257.  A 20 percent rating is assigned for moderate lateral instability of the.  The maximum rating under Diagnostic Code 5257 is for severe impairment, which warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Functional loss, which is the inability to perform the normal working movements of the body within normal limits, specifically due to pain and weakness on motion, also is to be considered when ascertaining the severity of musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Facts

The Veteran filed a claim for a higher rating for his service-connected right and left knee disabilities on February 19, 2004.  

In a February 2004 VA treatment record, the Veteran reported intermittent giving way of the knee joints, among other symptoms.  His knees were tender to palpation of the medial and lateral regions.  There was also positive valgus and varus stress testing.  A March 2004 VA treatment record noted that the Veteran's right knee had full range of motion with no instability; a slightly antalgic gait was noted.  The Veteran reported giving way of the left knee joint on VA examination in May 2004.  There is no indication that the examiner conducted joint stability testing.  

Analysis

The objective medical evidence of record shows instability of the right and left knees in February 2004, as evidenced by the positive valgus/varus testing and the Veteran's reports of giving way.  The March 2004 VA orthopedic examination indicated that the Veteran's knee was stable, but did not address the Veteran's reports of giving way.  The stability of the Veteran's knee was not tested during a VA examination in May 2004.  

The Veteran's reports of his knees giving way are credible, particularly in light of the award of service connection for right and left knee instability effective June 29, 2005.  The medical evidence is in equipoise as to the existence of lateral instability; thus, resolving reasonable doubt in favor of the Veteran, separate 10 percent ratings for right and left knee instability are warranted from February 19, 2004, to June 29, 2005, not just from June 29, 2005.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5257.

The Board notes that the above determination is a partial adjudication of the appeal as it pertains to knee instability.  Although a higher 10 percent rating has been granted for right and left knee instability, the issue remains as to whether an even higher rating is warranted.  However, there is no longer a staged rating.  Thus, the issues remain best characterized as entitlement to a disability rating in excess of 10 percent for right knee instability and entitlement to a disability rating in excess of 10 percent for left knee instability.  They will be addressed following the development discussed in the remand section.


ORDER

The claim of service connection for depression is reopened; to this limited extent, the appeal of this issue is granted.

A disability rating of 10 percent for right knee instability from February 19, 2004, to June 29, 2005, is granted, subject to the laws and regulations governing the payment of monetary awards.

A disability rating of 10 percent for left knee instability from February 19, 2004, to June 29, 2005, is granted, subject to the laws and regulations governing the payment of monetary awards.

REMAND

The most recent examination of the Veteran's knees was in November 2008, over six years ago.  Additional examination is needed, especially since the Veteran was advised by a VA medical professional in June 2008 that surgery would be needed soon to alleviate the symptoms of his knee disabilities.  This suggests that the Veteran's disabilities may be progressive in nature and may have either worsened or required surgical intervention since he was last examined.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Updated VA treatment records must also be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran asserts that he has a psychiatric disorder that is caused or aggravated by his service-connected disabilities.  In May 2003, a VA depression screen was positive.  In his March 2008 notice of disagreement, the Veteran reported symptoms of depression that are brought on by knee pain and back pain.  A VA examination is necessary to determine the nature and etiology of his psychological symptoms.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
 
The Veteran is currently diagnosed with hypertension.  His service treatment records reflect a multitude of blood pressure readings.  Many of these show diastolic blood pressure of 90 mm. or greater, which meets the VA definition of hypertension.  See 38 C.F.R. § 4.104, Note(1) to Diagnostic Code 7101.  A VA examination is necessary to determine whether the Veteran's hypertension is related to the findings of elevated blood pressure in service.  McLendon, 20 Vet. App. at 81.

The service treatment records also indicate that the Veteran's blood pressure was sometimes elevated as a result of back or knee pain.  This raises the possibility that the Veteran's hypertension may be caused or aggravated by the pain resulting from his service-connected knee and back disabilities.  The examination scheduled on remand must address this theory, and the Veteran must be notified of the evidence necessary to substantiate a claim for service connection for hypertension on a secondary basis.

The Veteran submitted a timely notice of disagreement to a July 2004 rating decision which assigned a disability rating of 10 percent for his lumbar spine disability.  The AOJ has not and must now issue a statement of the case (SOC) on this issue.  See Manlincon, 12 Vet. App. at 238.  The claim must then be returned to the Board only if the benefit continues to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide proper notification and all required development with respect to the claim for service connection for a hypertension on a secondary basis.    

2.  Obtain VA treatment records since September 2008.

3.  Thereafter, schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his active service.  The examination report must note and discuss the service treatment records which document multiple elevated blood pressure readings, including several diastolic blood pressures of 90 mm. or greater, and reconcile the examiner's conclusions with these findings.  

If the examiner finds that the Veteran's hypertension is not directly related to service, he or she must then state whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension is caused or aggravated by a service-connected disability, including the pain that results from the service-connected disability.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA mental disorders examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

For all identified mental disorders, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) it is caused or aggravated by a service-connected disability, or the pain that results from a service-connected disability.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected right and left knee disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  Any indicated studies should be performed.  The examination report must include a complete rationale for all opinions expressed.  

6.  Issue an SOC for the issue of entitlement to an increased rating for the service-connected lumbar spine disability.  If the Veteran perfects a timely appeal, return the case to the Board.  

7.  Finally, readjudicate issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


